UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-6332


BILLY D. COOPER,

                       Petitioner - Appellant,

          v.

TERRY O’BRIEN, Warden,

                       Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:13-cv-00077-FPS-JES)


Submitted:   May 29, 2014                     Decided:   June 3, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Billy D. Cooper, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Billy     D.     Cooper,      a    federal      prisoner,      appeals      the

district     court’s       order     adopting     the       recommendation         of    the

magistrate    judge    and        denying     relief   on     his   28    U.S.C.    § 2241

(2012)    petition.          We    have     reviewed    the      record    and   find    no

reversible error.          Accordingly, we affirm for the reasons stated

by the district court.               Cooper v. O’Brien, No. 5:13-cv-00077-

FPS-JES    (N.D.W.     Va.    Feb.    25,     2014).        We    dispense   with       oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                                 AFFIRMED




                                              2